         Case 3:20-cv-00846-SDD-SDJ             Document 1       12/16/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

UMBERTO DAMIAN MERAZ, on behalf of                            CASE NO. ___________________
himself and all others similarly situated

VERSUS

SPECIALTY INDUSTRIAL, LLC and
WILLIAM CARMOUCHE

  COMPLAINT – COLLECTIVE ACTION UNDER FAIR LABOR STANDARDS ACT

                                                 1.

       This is an action brought by Umberto Damian Meraz, an employee of defendant, Specialty

Industrial, LLC. Mr. Meraz seeks redress on behalf of himself and all others similarly situated for

the defendants’ violations of their rights under the Fair Labor Standards Act, 29 U.S.C. §201 et

seq.

                                                 2.

       The putative collective action group consists of numerous manual laborers currently or

previously employed by Specialty Industrial, LLC, who were paid on a straight hourly basis and

have not received the overtime to which they are entitled under the Fair Labor Standards Act.

                                                 3.

       The plaintiff seeks restitution of unpaid wages and an award of damages, attorneys’ fees

and costs to make the plaintiff and the collective action members whole for the damages they have

suffered due to the defendants’ violations of law, and to ensure that the defendants will not violate

the rights of the plaintiff and similarly situated persons under the FLSA in the future.
          Case 3:20-cv-00846-SDD-SDJ            Document 1       12/16/20 Page 2 of 7




                                            Jurisdiction

                                                 4.

        The Court has jurisdiction over this matter under 28 U.S.C. §1331 and 28 U.S.C. §1337.

                                              Venue

                                                 5.

        Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and (2). A substantial part

of the conduct complained of herein occurred within this District. Both defendants are domiciled

in this District.

                                            The Parties

                                                 6.

        At all times pertinent to this action, the plaintiff and other hourly employees of Specialty

Industrial, LLC were employed by the defendants to perform industrial plant services in Louisiana,

Texas and other states.

                                                 7.

        The plaintiff and the collective action members were employees of the defendant Specialty

Industrial, LLC during the time period to which this action pertains.

                                                 8.

        Defendant Specialty Industrial, LLC is a limited liability company organized under the

laws of the State of Louisiana.

                                                 9.

        Defendant William Carmouche is an owner and manager of Specialty Industrial, LLC.

Upon information and belief, it is defendant William Carmouche who implemented the policy of

not paying overtime to certain employees.
             Case 3:20-cv-00846-SDD-SDJ          Document 1      12/16/20 Page 3 of 7




                                         FLSA Coverage

                                                 10.

        The FLSA applies to defendants’ employment of plaintiff Meraz.

                                                 11.

        Defendants Specialty Industrial, LLC and William Carmouche are the “employers” of

plaintiff as that term is defined by the FLSA.

                                                 12.

        Defendant William Carmouche is the owner and chief executive of Specialty Industrial,

LLC. Defendant William Carmouche has operational control over the payroll activities of the

company. He is responsible for the violations of the FLSA complained of herein. Defendant

Carmouche is therefore an “employer” of plaintiff Meraz under the FLSA and is personally liable

to him for Carmouche’s failure to pay him overtime compensation.

                                                 13.

        Defendant Specialty Industrial, LLC hired plaintiff, directed his work, supervised him, and

paid him an hourly wage. At all times Specialty Industrial, LLC had the power to hire and fire

plaintiff.

                                                 14.

         Defendant Specialty Industrial, LLC is an “enterprise” as that term is defined by the FLSA,

29 U.S.C. § 203(r)(1), and is an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1). Defendant has annual revenues

that exceed $500,000.00. Its employees are laborers on major projects within industrial plants in

multiple states, who handle, work on, and use tools, machinery, and construction materials that
          Case 3:20-cv-00846-SDD-SDJ            Document 1       12/16/20 Page 4 of 7




have been produced and moved in interstate commerce in connection with Carmouche’s

construction activities.

                                        Statement of Facts

                                                15.

       Specialty Industrial, LLC provides a variety industrial services to plants in south Louisiana.

                                                16.

       Plaintiff Meraz was employed by Specialty Industrial, LLC beginning in about May 2019

and ending in about September 2020. During that time, Mr. Meraz consistently worked far in

excess of 40 hours per week.      He normally worked 7 days per week. On Mondays through

Saturday his schedule began at 7:00 am through approximately 5:30 pm. On Sunday he normally

worked from 7:30 to between 1:00 pm and 3:00 pm. He estimates that, on average, he worked 65

hours per week.

                                                17.

       Despite the fact that plaintiff Meraz was a non-exempt employee under the Fair Labor

Standards Act, he was never paid an overtime rate of one and one-half times his regular rate of pay

for hours worked in excess of 40 hours per week. He was paid his regular rate of pay for all hours

worked.

                                                18.

       The defendants have also willfully and improperly avoided paying overtime to many other

employees. Mr. Meraz is aware of dozens of other current and former Hispanic employees of

Specialty Industrial, LLC who worked there without receiving overtime pay. On information and

belief, this practice of not paying overtime does not apply solely to the defendant’s Hispanic

workers, but extends to all of the hourly laborers employed by defendants.
            Case 3:20-cv-00846-SDD-SDJ          Document 1       12/16/20 Page 5 of 7




                                FLSA Collective Action Allegations

                                                19.

       The claims set forth above are brought by the plaintiff on behalf of himself and all persons

who were, are, or will be employed by Specialty Industrial, LLC during the applicable statutes of

limitations, who were not compensated at 1 and 1/2 times their regular rate of pay for hours worked

in excess of 40 hours per week.

                                                20.

       Plaintiff Meraz seeks to represent similarly situated construction workers who were paid

on an hourly basis without receiving overtime pay from defendant Specialty Industrial, LLC during

the applicable statutes of limitation.

                                                21.

       The defendants know the precise number, as well as the identities, of individuals who

would be eligible to participate in this collective action. That group is believed to include scores

of individuals, and perhaps well over one hundred people. To the extent required by law, notice

will be provided to the prospective members of the collective action via first class mail and/or by

use of other forms of notice that have customarily been used in collective actions, subject to court

approval.

                                                22.

       There are questions of fact and law common to the class, including whether Specialty

Industrial, LLC failed to pay overtime wages as required by the FLSA.

                                                23.

       The plaintiff and the collective action members he seeks to represent are similarly situated

and are subject to the defendants’ unlawful employment practices outlined above. Plaintiff will
          Case 3:20-cv-00846-SDD-SDJ             Document 1       12/16/20 Page 6 of 7




fairly and adequately represent and protect the interests of the members of the collective action.

Attorneys for the plaintiff are experienced in class actions and collective actions, and are prepared

to advance litigation costs as necessary to vigorously litigate this action.

                      Count I: Failure to Pay Overtime Violation of FLSA

                                                 24.

       The FLSA applies to the defendants’ employment of the plaintiff and other employees

engaged in construction work.

                                                 25.

       Section 207(a)(2)(C) of the FLSA mandates that employees are entitled to overtime pay at

a rate of no less than one and one-half (1 1/2) times the employee’s regular rate for all hours

worked in excess of 40 hours per week.

                                                 26.

       The defendants have willfully refused to pay overtime to the plaintiff and the collective

action members whom he seeks to represent for hours worked in excess of 40 hours per week.

                                     PRAYER FOR RELIEF

   WHEREFORE, plaintiff Meraz, on his own behalf and on behalf of the collective action

members he seeks to represent, prays for the following relief:

   1. Designation of this action as a collective action pursuant to the Fair Labor Standards Act

       claims and a prompt issuance of notice, pursuant to 29 U.S.C. §216(b), to all similarly

       situated members of the FLSA opt-in class notifying them of the pendency of this action,

       permitting them to assert timely FLSA claims in this action by filing individual consent to

       sue forms pursuant to 29 U.S.C. §216(b) and equitable tolling of the statute of limitations
     Case 3:20-cv-00846-SDD-SDJ             Document 1       12/16/20 Page 7 of 7




   from the date of filing this complaint until the expiration of the deadline for filing consent

   to sue forms pursuant to 29 U.S.C. §216(b);

2. An award of damages as provided by the FLSA, including liquidated damages to be paid

   by defendants;

3. An order appointing plaintiff and his counsel to represent the collective action members.

4. Reasonable attorneys’ fees, costs, and expenses of this action as provided by FLSA; and

5. Any other relief that this Court deems just.

                                                  Respectfully Submitted:

                                                  ESTES DAVIS LAW, LLC


                                                  /s/ Daniel B. Davis
                                                  Randall E. Estes (La. Bar Roll No. 22359)
                                                  Daniel B. Davis (La. Bar Roll No. 30141)
                                                  4465 Bluebonnet Boulevard, Suite A
                                                  Baton Rouge, LA 70809
                                                  Telephone: (225) 336-3394
                                                  Facsimile: (225) 384-5419
                                                  Email: dan@estesdavislaw.com
                                                  Attorneys for Plaintiff
